 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        Fax: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Respondents
 8

 9 CHRISTINA H. LEE, State Bar No. 230883
   JOHN F. FLANAGAN, State Bar No. 319217
10 BECKER & LEE LLP
   1322 Webster Street, Suite 300
11 Oakland, CA 94612
   Tel. (415) 233-7001
12 Fax (415) 233-7016
   Email jflanagan@blimmigration.com
13
   Attorneys for Petitioner
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17

18   ALEXEY GENNADYEVICH KHARIS,                      )   CASE NO. 3:18-cv-4800-JST
                                                      )
19           Petitioner,                              )   JOINT STIPULATION TO EXTEND BRIEFING
                                                      )   SCHEDULE REGARDING MOTION FOR
20      v.                                            )   ATTORNEYS’ FEES
                                                      )
21   WILLIAM BARR, et al.,                            )
                                                      )
22           Respondents.                             )
                                                      )
23

24           Pursuant to Local Rule 6-1(b) and 7-12, and subject to the approval of the Court, the parties
25 hereby stipulate to continuing the deadlines and hearing date with respect to Petitioner’s Motion for

26 Attorneys’ Fees as follows:

27           Respondents’ Opposition (currently due March 29, 2019):             April 12, 2019
28           Petitioner’s Reply (currently due April 5, 2019)                    April 19, 2019

     JT. STIP. TO EXTEND EAJA BRIEFING
     3:18-cv-04800-JST                                1
 1             Hearing Date: (currently set for April 25, 2019)                      May 9, 2019

 2 The reasons for the parties’ request is set forth in the attached declaration of Adrienne Zack, as required

 3 by Local Rule 6-2(a).

 4

 5       DATED: March 28, 2019                                Respectfully submitted,

 6       /s/ John F. Flanagan 1                               DAVID L. ANDERSON
         JOHN F. FLANAGAN, State Bar No. 319217               United States Attorney
 7       CHRISTINA H. LEE, State Bar No. 230883
         BECKER & LEE LLP                                     /s/ Adrienne Zack
 8       1322 Webster Street, Suite 300                       ADRIENNE ZACK
         Oakland, CA 94612                                    Assistant United States Attorney
 9       Tel. (415) 233-7001
         Fax (415) 233-7016                                   Attorneys for Respondents
10       Email jflanagan@blimmigration.com

11       Attorneys for Petitioner

12

13                                             [PROPOSED] ORDER
14             PURSUANT TO STIPULATION, IT IS SO ORDERED. Respondents’ Opposition to
15 Petitioner’s Motion for Attorneys’ Fees is due April 12, 2019. Petitioner’s Reply is due April 19, 2019.

16 The hearing currently set for April 25, 2019, is continued to May 9, 2019.

17
     DATE: March 29, 2019
18                                                           The Honorable Jon S. Tigar
                                                             United States District Judge
19

20

21

22

23

24

25

26

27   1
       In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
     that all signatories have concurred in the filing of this document.
28

     JT. STIP. TO EXTEND EAJA BRIEFING
     3:18-cv-04800-JST                                  2
